United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monroe, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles L. Kincade, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-133
Issued: April 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 31, 2007 merit decision concerning an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$16,161.00 overpayment of compensation; (2) whether the Office properly determined that he
was at fault in creating the overpayment of compensation, thereby precluding waiver of recovery
of the overpayment; and (3) whether the Office properly required repayment of the overpayment
by deducting $750.00 from his compensation payments every month.
FACTUAL HISTORY
In late 2005 the Office accepted that appellant, then a 55-year-old letter carrier, sustained
an aggravation of a right bunion. The Office paid compensation for periods of disability. In a

July 14, 2006 decision, the Office granted appellant a schedule award for a three percent
permanent impairment of his right foot. The schedule award ran for 6.15 weeks from May 4 to
June 16, 2006. The award noted that appellant’s gross weekly pay rate was $673.40 ($897.87
multiplied by the rate for claimants with dependents) and the total of the award was $2,693.61.
The record contains a worksheet indicating that appellant was entitled to a $2,693.61 payment,
but the record does not show when and how the payment was actually made. Appellant called
the Office on July 24, 2006 and confirmed that the amount of the schedule award was $2,693.61.
In a December 20, 2006 notice, the Office advised appellant of its preliminary
determination that he received a $16,161.00 overpayment of compensation due to receiving
payments after the payment period for the July 14, 2006 schedule award had ceased. The Office
indicated that the schedule award ran from May 4 to June 16, 2006 and compensated appellant in
the amount of $2,693.61. It found that appellant received six additional payments (each in the
amount of $2,693.61) which covered the period July 9 to December 23, 2006.1 The record
contains worksheets which describe these payments, but there are no documents in the record
showing when and how the payments were actually made. The Office made a preliminary
determination that appellant was at fault in the creation of the overpayment. The Office
requested that appellant submit evidence or argument if he wished to contest any aspect of the
overpayment, including the fault determination, and requested that he submit certain financial
information.2
In a February 8, 2007 decision, an Office hearing representative affirmed the Office’s
July 14, 2006 schedule award.
Appellant requested a hearing before an Office hearing representative in connection with
preliminary notice of overpayment. At the May 7, 2007 hearing, he indicated that he had
contested the amount of the schedule award he had received and asserted that he had no reason to
believe that the payments he received between mid and late 2006 were incorrect.
In a July 31, 2006 decision, the Office hearing representative made a final determination
that appellant received a $16,161.00 overpayment of compensation due to receiving payments
after the payment period for the July 14, 2006 schedule award had ended. She also made a final
determination that appellant was at fault in the creation of the overpayment. The Office hearing
representative indicated that the financial information submitted by appellant showed that his
monthly income exceeded his monthly expenses by $1,543.00 and determined that the
overpayment should be recovered by deducting $750.00 from appellant’s compensation
payments every month.

1

The Office indicated that the payments were made at 28-day intervals but did not list the dates of the payments.
The Board notes that multiplying $2,693.61 times six actually equals $16,161.66 rather than $16,161.00.
2

Appellant later contested the fault finding and submitted financial information.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act3 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.4 Section 8129(a) of the Act provides, in
pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
Section 8116(a) of the Act provides that, while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.6
In determining whether a claimant has discharged his burden of proof and is entitled to
compensation benefits, the Office is required by statute and regulation to make findings of fact.7
Office procedure further specifies that a final decision of the Office must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”8 These requirements are
supported by Board precedent.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained an aggravation of a right bunion. In a
July 14, 2006 decision, the Office granted appellant a schedule award for a three percent
permanent impairment of his right foot. The schedule award ran for 6.15 weeks from May 4 to
June 16, 2006. The award noted that appellant’s gross weekly pay rate was $673.40 ($897.87
multiplied by the rate for claimants with dependents) and the total of the award was $2,693.61.
The Office subsequently found that appellant received a $16,161.00 overpayment of
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8102(a).

5

5 U.S.C. § 8129(a).

6

5 U.S.C. § 8116(a).

7

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

9

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

3

compensation due to receiving six duplicative schedule award payments after the payment period
for the July 14, 2006 schedule award had ended.
The Board finds that the Office has not provided sufficient explanation of how it
calculated the fact or amount of the overpayment. The case will be remanded to the Office for
further development. Although the record contains a worksheet indicating that appellant was
entitled to a $2,693.61 payment in connection with the July 14, 2006 schedule award, there are
no documents in the record showing when and how the payment was actually made. Moreover,
although the record contains worksheets indicating that appellant received $16,161.00 for the
period July 9 to December 23, 2006, the record does not contain documents showing when and
how the payments were actually made. The Office asserted that appellant received six
unwarranted payments (each in the amount of $2,693.61) but it did not indicate when the
individual payments were made (other than indicating they were made every 28 days) and the
documents of record do not provide any further clarification.
In the absence of these records, the Board is unable to determine whether the Office
accurately calculated the amount of the alleged overpayment. The Board is unable to determine
whether appellant actually received the compensation to which he is entitled or whether and in
what amounts he received compensation to which he is not entitled.10 For example, it remains
unclear whether the $16,161.00 appellant is alleged to have received actually contained any
monies to which he was entitled to in connection with the July 14, 2006 schedule award.
Obtaining information about the timing and amounts of the monies appellant might have
received would also be helpful in determining whether he would be at fault in the creation of any
overpayment.
At present, appellant would not be able to understand the precise defect of the claim and
the kind of evidence which would tend to overcome it.11 Given the Office’s failure to adequately
explain its findings regarding the fact and amount of the alleged overpayment, it is premature to
consider the issues of fault, waiver of recovery and method of recovery. The case should be
remanded to the Office so that it might provide sufficient explanation of the above-described
matters. After such development as it deems necessary, the Office should issue an appropriate
decision regarding all relevant overpayment issues.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received a $16,161.00 overpayment of compensation, whether he is at fault in the creation of the
overpayment such that he would not be entitled to waiver of recovery, and whether the
overpayment should be recovered by deducting $750.00 from his compensation payments every
month. The case is remanded to the Office for further development.

10

The Board notes that there appears to be an error in the Office’s determination that the July 14, 2006 schedule
award entitles appellant to only $2,693.61. Multiplying appellant’s gross weekly pay rate of $673.40 times the 6.15
weeks that the award ran would yield $4,141.41 rather than $2,693.61.
11

See supra note 8 and accompanying text.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 31, 2007 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: April 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

